COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                §
 DAVID JONES AND LINDA JONES,                                  No. 08-14-00217-CV
                                                §
                       Appellants,                                  Appeal from
                                                §
 v.                                                             143rd District Court
                                                §
 TRANSPECOS BANK,                                            of Reeves County, Texas
                                                §
                       Appellee.                             (TC # 13-10-20505-CVR)
                                                §

                                 MEMORANDUM OPINION

       This appeal is before the Court to determine whether it should be dismissed for want of

prosecution. Finding that the Appellants’ brief has not been filed, we dismiss the appeal for want

of prosecution.

       Appellants’ brief was due to be filed on December 1, 2014. On December 8, 2014, the

Clerk notified Appellants that their brief was past due and no motion for extension of time had

been filed. The letter advised Appellants that the Court intended to dismiss the appeal for want

of prosecution unless Appellants responded within ten days and showed grounds for continuing

the appeal. See TEX.R.APP.P. 38.8(a)(1). Neither the brief nor a motion for extension of time in

which to file the brief has been filed.      Accordingly, we dismiss the appeal for want of

prosecution.


March 19, 2015
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.